Name: 75/63/ECSC: Commission Decision of 19 December 1974 authorizing amendment of the terms of business of Ruhrkohle AG, Essen (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  distributive trades;  marketing;  Europe;  competition
 Date Published: 1975-01-28

 Avis juridique important|31975D006375/63/ECSC: Commission Decision of 19 December 1974 authorizing amendment of the terms of business of Ruhrkohle AG, Essen (Only the German text is authentic) Official Journal L 021 , 28/01/1975 P. 0019 - 0019COMMISSION DECISION of 19 December 1974 authorizing amendment of the terms of business of Ruhrkohle AG, Essen (Only the German text is authentic) (75/63/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5, 47 and 66 thereof; Having regard to the Decision of 27 November 1969 on the transfer of colliery assets to Ruhrkohle AG; Having regard to Ruhrkohle AG's application of 23 October 1974; Whereas: 1. By Decision of 21 December 1972 (1) the Commission authorized new terms of business for Ruhrkohle AG. Under these terms of business coal wholesalers are able to buy direct from Ruhrkohle AG for the sales areas into which the common market is divided. The Federal Republic of Germany is divided into five sales areas. 2. Ruhrkohle AG has applied for authorization to reduce the number of sales areas in the Federal Republic of Germany from the present five to three. This reduction, which is to take effect on 1 January 1975, will enable Ruhrkohle AG to reduce its staff and agencies in the sales areas and thus to cut down its administrative expenditure. The Federal Republic of Germany is to be divided into the following sales areas: (i) Schleswig-Holstein, Hamburg, Bremen, Lower Saxony and Berlin; (ii) North Rhine-Westphalia and the Koblenz and Trier districts in Rhineland-Palatinate; (iii) Hesse, Saarland, Baden-WÃ ¼rttemberg, Bavaria and the Rheinhessen-Pfalz district in Rhineland-Palatinate. 3. The reduction in the number of sales areas in the Federal Republic of Germany will increase the size of those remaining. This will make it easier for wholesalers to fulfil the quantitative conditions attached to buying direct from Ruhrkohle AG. The reduction in the number of sales areas will lead to an improvement in the conditions of competition and should therefore be authorized, HAS ADOPTED THIS DECISION: Article 1 The amendment to its terms of business applied for by Ruhrkohle AG by letter dated 23 October 1974 is hereby authorized. Article 2 This Decision is addressed to Ruhrkohle AG, Essen. Done at Brussels, 19 December 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 120, 7.5.1973, p. 14.